644 S.E.2d 232 (2007)
Sandra ROSE, Employee, Plaintiff
v.
CITY OF ROCKY MOUNT, Self-Insured Employer, Compensation Claims Solutions, Administrator, Defendants.
No. 17P07.
Supreme Court of North Carolina. Tenth District.
March 8, 2007.
Matthew P. Blake, Ginny P. Lanier, Cary, for City of Rocky Mount.
Paul N. Blake, Wilson, Albert S. Thomas, Jr., for Rose.

ORDER
Upon consideration of the petition filed on the 11th day of January 2007 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."